Citation Nr: 1022157	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from November 
1968 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  While the 
Veteran was sent a VCAA notice letter in February 2007, the 
letter only addressed direct service connection and did not 
provide the Veteran with proper notice regarding secondary 
service connection.  It did not provide the Veteran notice of 
the information and evidence needed to substantiate and 
complete a claim of entitlement to secondary service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  Such notice must be provided.  38 
U.S.C.A. §§ 5103, 5103A.  A remand is in order to provide 
corrected VCAA notice.  


The Veteran seeks service connection for erectile dysfunction 
to include as secondary to his service-connected diabetes 
mellitus.  The record reflects that the Veteran underwent a 
VA examination in May 2007.  The Board finds that the opinion 
offered by the examiner is not sufficient for the Board to 
make a determination in this case.  As has been pointed out 
by the Veteran's representative, the VA examiner stated that 
a diabetic related genitourinary symptom relating to diabetes 
was erectile dysfunction.  He went on to state that 
contributing causes of erectile dysfunction were medication, 
vascular disease, and age.  Further he stated that the most 
likely etiology of erectile dysfunction was multifactorial.  
The examiner did not specify the medication which is related 
to the erectile dysfunction.  It is noted that among the 
medications that the Veteran has been prescribed is Avandia 
which is prescribed for diabetes mellitus.  Additionally, the 
examiner also reported that erectile dysfunction was not a 
complication of diabetes.  As such, the examination report 
contains two seemingly contradictory medical findings.  
Further the examiner also stated that the erectile 
dysfunction was not worsened or increased by the Veteran's 
diabetes.  The representative has pointed out that no 
rationale was provided for this finding.  The Veteran's 
representative has questioned the adequacy of the opinion 
offered.  

Recent decisions of the Court require that an etiology 
opinion be accompanied by a rationale in order to be 
adequate.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it 
was legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  A remand is therefore required to 
afford the Veteran an adequate VA examination. 

Additionally the Veteran's wife has provided a statement 
dated in February 2008 in which she states that the Veteran's 
erectile dysfunction had worsened since he received his 
diabetes diagnosis.  Lay persons are not competent to opine 
as to medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  This evidence was not in the file when the 
Veteran was examined by the VA for consideration.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of entitlement to service 
connection for erectile dysfunction 
secondary to diabetes mellitus, to 
include notice of what part of that 
evidence is to be provided by the 
claimant, and notice of what part VA will 
attempt to obtain. 

2.  Schedule the Veteran for a VA 
genitourinary examination to determine 
the nature and etiology of the Veteran's 
erectile dysfunction.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
Veteran's erectile dysfunction related to 
his military service or is due to or 
aggravated by his service-connected 
diabetes to include any medication 
prescribed for the diabetes mellitus.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested to include complete rationale, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claim for should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


